DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Dakin only teaches two lights and does not include a third light for exciting the sensor at a selected frequency.
Examiner respectfully disagrees. Claims 1 and 8 do not require the excitation light to be different from the first and the second interrogation lights, therefore the excitation light can be the same as the first or the second interrogation lights.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 7-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. (U.S. Patent No. 4897542) in view of Wlodarczyk et al. (U.S. Patent No. 5275053) and Kinugasa (U.S. Publication No. 20070089522).
Regarding claim 1, Dakin teaches a method of measuring a pressure, comprising: thermally exciting a first plate of a Fabry-Perot interferometer to oscillate at a selected excitation frequency (Column 2, lines 16-28) using an excitation light from an excitation laser (Fig1, the excitation light can be the same as LED 1 or LED 2); measuring a first power level of a first interrogation light reflected from the first plate, the first interrogation light having a first wavelength; measuring a second power level of a second interrogation light reflected from the first plate, the second interrogation light having a second wavelength (Column 2, lines 38-60).
Dakin is silent about determining a thermal drift in a resonant frequency of the first plate due to the thermal excitement of the first plate from the first power level and the second power level; correcting a pressure measurement related to the resonant frequency of the first plate for the thermal drift in the resonant frequency; and operating a device based on the pressure measurement.
Wlodarczyk teaches determining a thermal drift in a resonant frequency of the first plate due to the thermal excitement of the first plate from the first power level and the second power level (Column 6, lines 4-21); correcting a pressure measurement related to the resonant frequency of the first plate for the thermal drift in the resonant frequency (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a thermal drift and use the thermal drift 
The combination of Dakin and Wlodarczyk is silent about operating a device based on the pressure measurement.
Kinugasa teaches operating a device based on the pressure measurement (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Dakin’s pressure sensor to operate an oil plant because it provide pressure measurement in the oil plant.
Regarding claim 2, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 1 as outlined above, Wlodarczyk further teaches determining the thermal drift from a ratio of the first power level and the second power level (Column 6, lines 4-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a thermal drift and use the thermal drift to correct a pressure measurement in Dakin’s pressure sensor because it would increase accuracy of Dakin’s pressure sensor by calibrating with temperature measurement.
Regarding claim 4, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 1 as outlined above, Dakin further teaches wherein the Fabry-Perot interferometer includes the first plate and a second plate separated from the first plate by the gap, the method further comprising passing the first interrogation light and 
Regarding claim 7, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 1 as outlined above, the combination of Dakin, Wlodarczyk and Kinugasa is silent about wherein a phase difference between the first interrogation wavelength and the second interrogation wavelength is mπ/4 where m is an odd integer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a phase difference between the first interrogation wavelength and the second interrogation wavelength be mπ/4 where m is an odd integer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Dakin teaches an apparatus for measuring a pressure, comprising: an excitation light source (Fig1, the excitation light can be the same as LED 1 or LED 2) for generating an excitation light at an excitation frequency (Column 2, lines 16-28); a first interrogation light source for generating a first interrogation light having a first wavelength; a second interrogation light source for generating a second interrogation light having a second wavelength; a pressure gauge including a first plate having a resonant frequency related to a pressure at the pressure gauge; a sensor for measuring a first power level of the first interrogation light reflected from the first plate of the pressure gauge and a second power level of the second interrogation light reflected 
Dakin is silent about a processor configured to: determine a thermal drift in the resonant frequency of the first plate due to the thermal excitation of the first plate from the first power level and the second power level, correct a pressure measurement determined from the resonant frequency of the first plate for the thermal drift of the resonant frequency, and operate a device based on the pressure measurement.
Wlodarczyk teaches a processor configured to: determine a thermal drift in the resonant frequency of the first plate due to the thermal excitation of the first plate from the first power level and the second power level (Column 6, lines 4-21), correct a pressure measurement determined from the resonant frequency of the first plate for the thermal drift of the resonant frequency (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a thermal drift and use the thermal drift to correct a pressure measurement in Dakin’s pressure sensor because it would increase accuracy of Dakin’s pressure sensor by calibrating with temperature measurement.
The combination of Dakin and Wlodarczyk is silent about operate a device based on the pressure measurement.
Kinugasa teaches operate a device based on the pressure measurement (Paragraph 5).

Regarding claim 9, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 8 as outlined above, Wlodarczyk further teaches wherein the processor is further configured to determine the thermal drift from a ratio of the first power level and the second power level (Column 6, lines 4-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a thermal drift and use the thermal drift to correct a pressure measurement in Dakin’s pressure sensor because it would increase accuracy of Dakin’s pressure sensor by calibrating with temperature measurement.
Regarding claim 11, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 8 as outlined above, Dakin further teaches wherein the pressure gauge includes a Fabry- Perot interferometer having the first plate and a second plate separated from the first plate by the gap, wherein the first light source and the second light source direct their respective light onto the first plate through the second plate (Figs.2-3).
Regarding claim 12, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 8 as outlined above, Dakin further teaches wherein the second plate includes an anti-reflective coating on a surface (Fig.2, 35).
Regarding claim 15, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 8 as outlined above, the combination of Dakin, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a phase difference between the first wavelength and the second wavelength be mπ/4 where m is an odd integer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al. (U.S. Patent No. 4897542) in view of Wlodarczyk et al. (U.S. Patent No. 5275053) and Kinugasa (U.S. Publication No. 20070089522) and Hall (U.S. Patent No. 5929990).
Regarding claim 6, the combination of Dakin, Wlodarczyk and Kinugasa teaches all the features of claim 1 as outlined above, the combination of Dakin, Wlodarczyk and Kinugasa is silent about one of: (i) toggling the excitation laser toggled on and off at the selected excitation frequency; and (ii) sinusoidal modulation of an amplitude of the excitation laser.
Hall teaches one of: (i) toggling the excitation laser toggled on and off at the selected excitation frequency; and (ii) sinusoidal modulation of an amplitude of the excitation laser (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use pulsed beam in Dakin’s pressure sensor because it is more accurate.

Hall teaches one of: (i) the excitation light source is toggled on and off at the selected excitation frequency and (ii) an amplitude of the excitation light source is modulated in a sinusoidal pattern (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use pulsed beam in Dakin’s pressure sensor because it is more accurate.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIN Y ZHONG/Primary Examiner, Art Unit 2861